MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Mar 26 2020, 9:52 am
regarded as precedent or cited before any
court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Courtney L. Abshire
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Sevion Youngblood,                                       March 26, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2140
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable David Certo, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         49G12-1904-CM-13654



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2140 | March 26, 2020                    Page 1 of 9
                                              Case Summary

[1]   Sevion Youngblood appeals his convictions for two counts of public

      intoxication, Class B misdemeanors. We affirm in part, reverse in part, and

      remand.


                                                     Issues

[2]   Youngblood raises two issues for our review, which we restate as:


              I.      Whether the evidence is sufficient to support
                      Youngblood’s convictions.


              II.     Whether Youngblood’s convictions violate the prohibition
                      against double jeopardy.


                                                     Facts

[3]   James Bahn, who worked at a church on East 30th Street in Indianapolis, called

      law enforcement after witnessing a vehicle drive into the church parking lot and

      over a concrete parking block toward a drainage ditch. Bahn remained inside

      the church until law enforcement arrived.


[4]   Officer Brian Mack, with the Indianapolis Metropolitan Police Department,

      arrived at the church a short time later. Officer Mack observed a blue four-door

      Mercury sedan “sitting [with the vehicle’s] frame” across a concrete parking

      block “half into a drainage ditch and half on the parking lot.” Tr. Vol. II pp.

      14-15. Officer Mack approached the vehicle and discovered Youngblood, who

      was asleep and unresponsive. No keys were in the vehicle’s ignition. After

      waking Youngblood, Officer Mack observed that Youngblood’s eyes were red
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2140 | March 26, 2020   Page 2 of 9
      and bloodshot, Youngblood’s speech was slurred, Youngblood had to steady

      himself on the vehicle to prevent from falling over, and Youngblood fumbled to

      get his identification out of his wallet. Officer Mack did not smell alcohol and

      determined Youngblood was not suffering from a medical condition.

      Youngblood told Officer Mack he took Percocet. Officer Mack concluded

      Youngblood was “intoxicated on narcotics.” Id. at 17.


[5]   On April 9, 2019, Youngblood was charged with Count I, public intoxication, a

      Class B misdemeanor, pursuant to Indiana Code Section 7.1-5-1-3(a)(1) and

      Count II, public intoxication, a Class B misdemeanor, pursuant to Indiana

      Code Section 7.1-5-1-3(a)(4). Count I was based on the allegation that

      Youngblood endangered himself, and Count II was based on the allegation that

      Youngblood harassed, annoyed, or alarmed Bahn.


[6]   On August 14, 2019, the trial court held a bench trial. Witnesses testified to the

      foregoing facts. Officer Mack also testified that the drainage ditch where

      Youngblood’s car was found was shallow, “but from the concrete to the depth

      of the drainage ditch is probably about [fifteen] feet.” Id. at 15.


[7]   Bahn testified 1 that: (1) he witnessed the car drive over a concrete parking block

      toward the creek; (2) the church is in a dangerous area and once had an

      individual come inside the church with a gun; and (3) Bahn was worried




      1
       The deputy prosecutor told the trial court that Bahn is “a little bit hard of hearing” and that “English isn’t
      [Bahn’s] first language.” Tr. Vol. II pp. 4-5.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2140 | March 26, 2020                        Page 3 of 9
      because the vehicle stopped in such a way that the driver could no longer drive

      the vehicle. Bahn testified that he was “not sure 100 percent” if the driver was

      Youngblood. Id. at 11.


[8]   At the conclusion of the bench trial, the trial court found Youngblood guilty of

      both counts. The trial court sentenced Youngblood to an aggregate one

      hundred eighty days in the Marion County Jail and one hundred seventy-six

      days suspended to probation. Youngblood now appeals his conviction.


                                                   Analysis

                                      I.      Sufficiency of the Evidence

[9]   Youngblood argues the evidence is insufficient to convict him of both public

      intoxication offenses. When there is a challenge to the sufficiency of the

      evidence, “[w]e neither reweigh evidence nor judge witness credibility.” Gibson

      v. State, 51 N.E.3d 204, 210 (Ind. 2016) (citing Bieghler v. State, 481 N.E.2d 78,

      84 (Ind. 1985), cert. denied). Instead, “we ‘consider only that evidence most

      favorable to the judgment together with all reasonable inferences drawn

      therefrom.’” Id. “We will affirm the judgment if it is supported by ‘substantial

      evidence of probative value even if there is some conflict in that evidence.’” Id.;

      see also McCallister v. State, 91 N.E.3d 554, 558 (Ind. 2018) (holding that, even

      though there was conflicting evidence, it was “beside the point” because that

      argument “misapprehend[s] our limited role as a reviewing court”). Further,

      “[w]e will affirm the conviction unless no reasonable fact-finder could find the

      elements of the crime proven beyond a reasonable doubt.” Love v. State, 73


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2140 | March 26, 2020   Page 4 of 9
       N.E.3d 693, 696 (Ind. 2017) (citing Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007)).


[10]   Indiana Code Section 7.1-5-1-3 states in relevant part:


               (a) Subject to section 6.5 of this chapter, it is a Class B
               misdemeanor for a person to be in a public place or a place of
               public resort in a state of intoxication caused by the person’s use
               of alcohol or a controlled substance (as defined in IC 35-48-1-9),
               if the person:


                       (1) endangers the person's life;


                       (2) endangers the life of another person;


                       (3) breaches the peace or is in imminent danger of
                       breaching the peace; or


                       (4) harasses, annoys, or alarms another person.


       “Controlled substance” is defined by Indiana Code Section 35-48-1-9 as a

       “drug, substance, or immediate precursor in schedule I, II, III, IV or V.”


[11]   Youngblood was charged, pursuant to subsection (a)(1) for endangering his

       own life in Count I, and pursuant to subsection (a)(4) for harassing, annoying,

       or alarming Bahn in Count II. Youngblood challenges, in part, whether the




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2140 | March 26, 2020   Page 5 of 9
       evidence was sufficient to support the elements of intoxication and self-

       endangerment.2


                                                     A. Intoxication

[12]   Youngblood first argues that the evidence was insufficient to support a finding

       of intoxication. “Intoxicated” is defined in Indiana Code Section 9-13-2-86 as

       “under the influence of” alcohol or a controlled substance “so that there is an

       impaired condition of thought and action and the loss of normal control of a

       person’s faculties.” “‘Impairment can be established by evidence of: (1) the

       consumption of a significant amount of alcohol; (2) impaired attention and

       reflexes; (3) watery or bloodshot eyes; (4) the odor of alcohol on the breath; (5)

       unsteady balance; (6) failure of field sobriety tests; and (7) slurred speech.’”

       Naas v. State, 993 N.E.2d 1151, 1153 (Ind. Ct. App. 2013) (quoting Vanderlinden

       v. State, 918 N.E.2d 642, 644 (Ind. Ct. App. 2009), trans. denied).


[13]   Youngblood argues that there was no toxicology screen and that intoxication

       evidence was only presented through Officer Mack’s testimony. Moreover,

       Youngblood argues: (1) there is no evidence of when or how much Percocet

       Youngblood ingested, and (2) the trial court did not take judicial notice that

       Percocet was a controlled substance covered by the intoxication statute.




       2
        Youngblood discusses, but does not challenge, the trial court’s conclusion that the church parking lot is a
       public place. To the extent Youngblood disagrees with the trial court’s conclusion, this argument is waived.
       See Ind. Appellate Rule 46(A)(8).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2140 | March 26, 2020                    Page 6 of 9
[14]   Here, Officer Mack testified that Youngblood had red and bloodshot eyes,

       Youngblood had to balance himself on the vehicle, Youngblood fumbled with

       his wallet, and Youngblood’s speech was slurred. Youngblood drove his

       vehicle over a concrete parking block, causing the vehicle to get stuck.

       Youngblood told Officer Mack that he took Percocet, which, in Officer Mack’s

       experience, can produce these symptoms. The fact the evidence could have

       been presented differently does not render the evidence insufficient.

       Youngblood’s argument is a request that we reweigh the evidence, which we

       cannot do. See Gibson, 51 N.E.3d at 210. The State presented sufficient

       evidence to support a finding of intoxication.


                                             B. Self-Endangerment

[15]   Youngblood also argues the evidence was insufficient to support a finding of

       self-endangerment. Our Court has continually interpreted the intoxication

       statute as allowing endangerment to apply to past or present conduct, not future

       conduct. Specifically, when analyzing cases of this Court, the panel in Davis v.

       State, 13 N.E.3d 500, 503 (Ind. Ct. App. 2014), found:


               The common thread in these cases is past or present conduct by the
               defendant did or did not place life in danger. While the statute
               does not require that actual harm or injury occur, some action by
               the defendant constituting endangerment of the life of the
               defendant or another person must be shown. This is true even
               where an officer testifies that the defendant was a danger to
               himself or others. . . . Were it otherwise, citizens could be
               convicted for possible, future conduct.


       (emphasis added citations omitted).
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2140 | March 26, 2020   Page 7 of 9
[16]   In making this argument, Youngblood argues: (1) Bahn did not describe the

       accident in detail; (2) when Officer Mack found Youngblood, he was asleep in

       the vehicle and not in danger; and (3) the evidence regarding the positioning of

       the car was unclear to demonstrate whether Youngblood had endangered

       himself. Youngblood’s argument, however, is unavailing.


[17]   Prior to being found asleep in his vehicle, which was stuck on its frame across a

       concrete block, Bahn witnessed Youngblood run over the concrete block and

       drive toward a ditch. It is reasonable for the trial court, as the fact finder, to

       conclude that Youngblood endangered his own life in doing so. Youngblood’s

       argument that the evidence was not specific enough is a request for us to

       reweigh evidence, which we cannot do. Accordingly, the evidence was

       sufficient to convict Youngblood of Count I, public intoxication causing self-

       endangerment. 3


                                              II.      Double Jeopardy

[18]   Youngblood argues that his convictions violate the prohibition against double

       jeopardy. The State agrees that “both convictions were based on the same act

       by Youngblood,” and “the State does not oppose [Youngblood’s] request” for

       our Court to vacate one of Youngblood’s convictions. Appellee’s Br. p. 14.

       Accordingly, we reverse and remand for the trial court to vacate Count II.




       3
         Youngblood also challenges the sufficiency of the evidence regarding Count II; however, given our
       resolution of Youngblood’s double jeopardy argument, we need not address the sufficiency of the evidence to
       support the conviction under Count II.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2140 | March 26, 2020                  Page 8 of 9
                                                  Conclusion

[19]   The evidence is sufficient to support Youngblood’s conviction for public

       intoxication causing self-endangerment in Count I. We reverse, however, with

       instructions for the trial court to vacate Youngblood’s conviction for public

       intoxication in Count II on double jeopardy grounds. We affirm in part,

       reverse in part, and remand.


[20]   Affirmed in part, reversed in part, and remanded.


       Najam, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2140 | March 26, 2020   Page 9 of 9